Citation Nr: 0906548	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1968 to August 1972.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquereque, New Mexico.  The Board remanded the RO issued a 
statement of the case (SOC) in August 2004 and the veteran 
perfected timely appeal in September 2004.  By a rating 
decision prepared in March 2006 and issued in April 2006, the 
RO increased the evaluation assigned for the veteran's lumbar 
disability from 10 percent to 40 percent, effective September 
26, 2003.  The claim for an increased evaluation remains on 
appeal.


FINDING OF FACT

The veteran has spasm of the lumbar sacrospinal muscles, 
resulting in local pain, pain on motion, and weakness of such 
severity that repetitive activity results in complete loss of 
motion of the thoracolumbar spine, as well as hyperrefelxia, 
spasticity, ataxia, anntalgic gait, incoordination, weakness, 
impairment of bowel and bladder function, due to cervical 
spine myelopathy unrelated to the veteran's service-connected 
lumbar spine disability.  


CONCLUSION OF LAW

Criteria for an evaluation in excess of 20 percent service-
connected lumbar spine strainow back pain, probably due to 
degenerative arthritis of the lumbar spine, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as effective 
prior to September 26, 2003). 

2.  The criteria for an evaluation in excess of 40 percent 
from September 26, 2003, for service-connected low back pain, 
probably due to degenerative arthritis, lumbar spine, are not 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as effective prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2002, the veteran requested that his VA clinical 
records be reviewed and an increased evaluation for his low 
back disability be considered.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, after the veteran submitted the December 2002 
claim for an increased rating, the RO issued a January 2003 
letter which advised the veteran about what evidence was 
required to substantiate a claim for an increased evaluation 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information of a variety of types, such that 
a reasonable person would have understood that he or she 
should submit evidence in her or his possession to the AOJ.  
The record demonstrates that the veteran did, in fact, 
understand that he could submit evidence in his possession, 
as he submitted private clinical records with his September 
2004 substantive appeal.  

In December 2006, the RO issued a letter which specifically 
advised the veteran to submit any evidence in his possession, 
and advised the veteran of the criteria used by VA in 
assigning a disability evaluation and an effective date.  The 
claim was thereafter readjudicated in June 2007, when a 
supplemental statement of the case (SSOC) was issued.  If 
there was a notice defect in the January 2003 notice letter, 
such notice error was cured by issuance of a fully compliant 
notice in 2007, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran to obtain 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
afforded the veteran VA examination and obtained VA and 
private clinical records relevant to evaluation of the 
veteran's lumbar spine disability.  The veteran has not 
identified any other records which might be relevant or 
available.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed without 
prejudice to the veteran.

Claim for increased evaluation for low back pain

In a 1986 rating decision, the veteran was granted service 
connection for a low back disability manifested by pain.  He 
submitted a claim for an increased evaluation in December 
2002.  The veteran's low back pain was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5010.  

As in effect when the veteran submitted this claim, 
Diagnostic Code (DC) 5292 provided that mild limitation of 
motion of the lumbar spine warranted a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003). 

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a noncompensable rating for lumbosacral strain 
with only slight subjective symptoms.  A 10 percent rating 
required characteristic pain on motion.  A 20 percent rating 
required muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, and a 40 percent rating required severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
Part 4, DC 5295.

Under the Diagnostic Codes and rating criteria in effect when 
the veteran submitted his claim, only DC 5293, used to 
evaluate intervertebral disc disease, provided a rating in 
excess of 40 percent.  However, a medical diagnosis of 
intervertebral disc disease has not been assigned in this 
case.  Thus, there is no factual basis for assigning an 
evaluation in excess of 40 percent under DC 5293, either 
prior to or from September 26, 2003.  

Effective in September 2003, the criteria for rating 
disabilities of the spine were revised by establishing a 
general rating formula that applies to all diseases and 
injuries of the spine.  The amendment made editorial changes, 
not representing any substantive change, to the adopted 
evaluation criteria for intervertebral disc syndrome to make 
them compatible with the new general rating formula.  The 
seven Diagnostic Codes 5286 through 5292 that involved 
findings of ankylosis or limitation of motion of the spine 
were renumbered, and some of the criteria used to evaluate 
disabilities under those diagnostic codes were revised.  

The amended regulations added degenerative arthritis of the 
spine, DC 5242.  A disability evaluated under DC 5242 will 
ordinarily be evaluated under the general rating formula for 
diseases and injuries of the spine except when X-ray 
findings, as discussed under DC 5003, are the sole basis of 
its evaluation.

The revised version of the regulation at 38 C.F.R. § 4.71 
includes the General Rating Formula for Diseases and Injuries 
of the Spine.  The criteria under that formula provide a 10 
percent evaluation for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees.  A 20 percent evaluation is warranted where the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees of less.  The only criterion which warrants an 
evaluation in excess of 40 percent for limitation of motion 
of the thoracolumbar spine is where there is unfavorable 
ankylosis of the thoracic spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine is applicable with or without evidence of symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Sec. 4.25.  An incapacitating episode is defined by the 
regulation as one which requires bedrest prescribed by a 
physician and treatment by a physician.  See Note (1), 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  If the veteran experiences 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a rating of 40 percent is assigned.  If the veteran 
experiences incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a rating of 
60 percent is assigned.

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71, Plate V. 

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

1.  Claim for increased evaluation prior to September 26, 
2003

VA clinical records dated in 2001 disclosed a diagnosis of 
degenerative joint disease, lumbar spine, with occasional 
complaints of pain radiating down the anterior of the legs.  
The disability was described as stable.  In March 2001, the 
veteran had full range of motion of the lumbar spine, with 
minimal pain with extension.  Straight leg raising was 
negative.  

In January 2003, the veteran complained of increased back 
pain with radiation of pain to the right lateral knee, and 
some numbness of right hand and right foot.  On VA 
examination conducted in February 2003, the veteran had 
lumbosacral muscle spasm with tenderness.  Range of motion 
was to 90 degrees of flexion and 30 degrees of extension.  
The veteran's degenerative joint disease of the lumbar spine 
was characterized as mild.  VA examination conducted in July 
2003 disclosed no neurologic abnormalities.  

The evidence consistently establishes that, although the 
veteran reported back pain, there was no objective evidence 
of limitation of range of motion.  Each provider, in fact, 
stated that the veteran retained full range of motion of the 
lumbar spine.  The clinical providers found no neurologic 
abnormalities.  The only objective finding of a manifestation 
of the lumbar spine disability prior to September 2003 was a 
finding of lumbosacral muscle spasm.  That finding warrants a 
10 percent evaluation under DC 5295 or under DC 5292, but 
does not meet or approximate any criterion for an evaluation 
in excess of 10 percent.  

Since each examiner specifically found that the veteran had 
normal, full range of motion, the veteran's limitation of 
motion does not meet the criteria for moderate limitation.  
There was no neurologic abnormality as to meet any criterion 
for an increased evaluation on that basis.  The veteran's 
subjective complaints of pain, together with objective 
evidence of muscle spasm, meets the criteria for a 10 percent 
evaluation, but the preponderance of the evidence is against 
an evaluation in excess of 10 percent prior to September 26, 
2003.  

No clinical provider assigned a diagnosis of intervertebral 
disc syndrome.  Ankylosis was not present.  No diagnosis of a 
neurologic disorder which could support an additional, 
separate, compensable evaluation or an evaluation in excess 
of 10 percent was assigned.  

The clinical evidence establishes that there was a diagnosis 
of degenerative joint disease (DJD) of the lumbar spine.  DJD 
of the lumbar spine, as noted above, when established by 
radiologic findings, warrants a 10 percent evaluation.  
However, DC 5003 provides, by its own terms, that evaluation 
should be made on the basis of a compensable limitation of 
motion, if there is limitation of motion, and further notes 
that a compensable evaluation under DC 5003 cannot be granted 
if a compensable evaluation for arthritis is assigned under a 
Diagnostic Code which provides evaluation on the basis of 
limitation of motion.  Thus, the veteran is not entitled to a 
separate, 10 percent, compensable evaluation for his low back 
disability under DC 5003, where he is already evaluated under 
DC 5242 (formerly, 5292).  

As the evidence is not in equipoise to support an evaluation 
in excess of 10 percent for the veteran's low back disability 
prior to September 26, 2003, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

2.  Evaluation from September 2003 

In July 2004, the veteran submitted a private radiologic 
examination which disclosed spurring and syndesmophyte 
formation at L1-4.  The assigned diagnoses were degenerative 
joint disease, scoliosis, and possible ankylosing 
spondylitis.  Magnetic resonance imaging conducted in August 
2004 disclosed degenerative changes, spurring, and possible 
ankylosing spondylitis, but does not indicate that disc 
herniation is present.  The provider concluded, as referenced 
in a letter date in very late August 2004, that the veteran's 
low back pain was primarily musculoskeletal.  This evidence 
establishes that no neurological abnormalities were found, so 
there is no factual basis for a separate, compensable 
evaluation for any neurologic abnormality.

This evidence establishes that degenerative joint disease 
(DJD) was present, but does not establish limitation of 
motion to less than 30 degrees, nor does the evidence 
establish that the veteran met any criterion for an 
evaluation in excess of 40 percent.  The evidence does, in 
fact, tend to establish that the veteran does not meet any 
criterion for an evaluation in excess of 20 percent.  DC 
5242.  However, the Board will not disturb the RO's 
assignment of a 40 percent evaluation.

The veteran was treated by a chiropractor in July 2004 for an 
exacerbation of back pain.  September 2004 private evaluation 
of the veteran's range of motion disclosed that the veteran's 
lumbar flexion was limited to 29 degrees, extension to 12 
degrees, and left and right lateral flexion were to 16 
degrees and 12 degrees.  Limitation of motion of the lumbar 
spine to 30 degrees or less warrants a 40 percent evaluation.  
DC 5242.  However, the only criterion for an evaluation in 
excess of 40 percent based on limitation of motion of the 
lumbar spine is for favorable ankylosis.  Since the September 
2004 evidence establishes that the veteran retains at least 
29 degrees of flexion of the lumbar spine and more than 10 
degrees in extension, left lateral flexion, and right lateral 
lumbar flexion, this evidence establishes that he does not 
have ankylosis of the lumbar spine.  

The report of VA examination conducted in October 2004, the 
veteran reported that he was bedridden for up to two weeks at 
a time during significant exacerbations of back pain.  The 
examiner did not note how frequently this occurred.  The 
veteran's deep tendon reflexes were hyperreflexic, but 
sensation was normal in the lower extremities.  Strength was 
4/5.  No other neurologic abnormality was identified.  The 
veteran's range of motion was essentially the same as noted 
in the September 2004 private evaluation.

VA outpatient clinical records from October 2004 through 
August 2006 disclose that the veteran used naproxene 
(Naprosyn) and similar medications for pain, but there is no 
notation that narcotic medications were prescribed or used.  
The veteran required frequent outpatient treatment for 
psychiatric disorders and diabetes, and tremors, later 
diagnoses as Parkinsonism induced by psychotropic 
medications, was identified during this period.  

The outpatient clinical records are devoid of evidence that 
the veteran reported any period during which he was bedridden 
as a result of lumbar pain during the period from October 
2004 through August 2006.  There is no notation that any 
provider prescribed a period of bed rest for back pain during 
this period.  While the veteran's statements during VA 
examinations in October 2004 and March 2007 that he sometimes 
treated exacerbations of back pain with periods of bedrest, 
an incapacitating episode is defined by regulation as 
requiring consultation with a physician.  This evidence is 
unfavorable to an evaluation in excess of 40 percent, as 
there is no evidence of ankylosis, incapacitating period 
requiring bedrest prescribed by a physician, and no 
compensable neuralgic abnormality is identified.

In an August 2006 statement, the veteran indicated that his 
back disability had increased in severity.  He stated he was 
no loner able to clean himself after defecation and unable to 
wash his feet and lower legs or tie shoelaces.  The records 
of an August 2006 VA inpatient hospitalization reflect that 
the veteran required inpatient hospitalization because of 
paranoid ideation that other family members were trying to 
kill him.  The inpatient records reflect that the veteran was 
unable to perform some activities of daily living without 
assistance, but there was no notation that the veteran 
complained of back pain or that back pain was the cause of 
the inability to perform some activities.  There is no record 
that narcotic pain medications were required while the 
veteran was hospitalized or that narcotic pain medications 
were prescribed at the time of discharge.  The records of the 
August 2006 hospitalization are unfavorable to a finding that 
the veteran met any criterion for an evaluation in excess of 
40 percent for lumbar disability.

On VA examination in March 2007, the veteran demonstrated 
that he retained motion of the lumbar spine.  He again 
reported periods of up to two weeks during which he was 
essentially bedridden as a result of pain.  He reported use 
of muscle relaxers.  He stated he had received pain blocks 
which assisted with control of pain.  However, a review of 
the approximately 250 pages of VA clinical records in Vol. 
III of the claims files and a similar number of VA clinical 
records in Vol. II of the claims files disclose no discussion 
of or reference to such treatment.  

The veteran reported that he used a cane to assist him with 
walking.  His gait type was described as normal.  Lower 
extremity deep tendon reflexes were 2+.  There was spasm and 
guarding in the lumbar spine muscles, but the spasm was not 
so severe as to result in abnormal gait or abnormal spinal 
contour on objective examination.  There was no flattening of 
lumbar lordosis.  Muscle strength, as tested in 6 specific 
muscles in the lower extremities, was preserved.  No areas of 
abnormal sensation were located, when tested for vibration 
sense, pain, position sense, and light touch.  Pain began at 
10 degrees of motion in each plane.  Complaints of pain and 
tingling in the feet were attributed to diabetic neuropathy.  
The lumbar disability reflected in these records is 
consistent with a 40 percent evaluation, but there is no 
evidence that any criterion for a 50 percent evaluation or a 
60 percent evaluation, or any other evaluation in excess of 
40 percent, are met.  DCs 5237-5243.

The veteran was hospitalized in May 2007 as the result of 
hyponatremia.  Control of the veteran's excess water drinking 
required adjustment of his psychotropic medications.  The 
records reflect that the veteran complained of neck and back 
pain, primarily neck pain, during his hospitalization.  He 
reported he had fallen at home.  Radiologic examination of 
the cervical spine disclosed generalized osteoporosis of the 
cervical spine.  No focal neurologic deficits were found.  On 
discharge, a narcotic pain reliever was prescribed.  The 
lumbar disability reflected in these records is consistent 
with a 40 percent evaluation, but there is no evidence that 
any criterion for a 50 percent evaluation or a 60 percent 
evaluation, or any other evaluation in excess of 40 percent, 
are met.  Id.

The Board has reviewed the more than 450 pages of clinical 
records associated with the claims files.  There is no 
notation or reference by any clinical provider to the effect 
that bedrest has been required, or was prescribed by a 
provider, to treat the veteran's back disability.  The 
veteran's own statements that he has required bedrest, while 
credible, do not constitute the type of evidence required to 
meet the definition of an incapacitating episodes which may 
serve as a factual basis to warrant an increased evaluation 
in excess of 40 percent from September 26, 2003. 

The veteran's clinical records disclose a picture of very 
significant disability.  However, the records document that 
the veteran has been granted service connection for nine 
psychiatric and medical disabilities other than the lumbar 
spine disability at issue in this appeal, and the clinical 
records disclose that the veteran's service-connected 
disabilities other than back pain, as well as several 
diagnosed psychiatric and medical disorders for which service 
connection is not in effect are the primary causes of the 
veteran's social and industrial impairments.  In particular, 
both of the VA hospitalizations required during the pendency 
of this appeal were unrelated to the veteran's lumbar 
disability.  The evidence establishes that referral for 
consideration of an extraschedular evaluation for lumbar 
spine disability is not warranted.  38 C.F.R. § 3.321(b).  

The Board notes that the revised criteria may not be 
considered prior to the effective date of the revision, 
September 26, 2003.  However, the criteria in effect when the 
veteran submitted his claim may be applied throughout the 
claim, if those criteria would be more favorable to the 
veteran.  38 U.S.C.A. § 5110.  However, as noted above, the 
only criteria in effect when the veteran submitted his claim 
which would provide an evaluation in excess of 40 percent are 
the criteria for intervertebral disc disease (IVDS), DC 5293.  
No diagnosis of IVDS has been assigned, nor is there evidence 
of pronounced neurologic symptoms compatible with sciatic 
neuropathy, so as to warrant an evaluation in excess of 60 
percent under the criteria in effect when the veteran 
submitted his claim.  

Although the Board has considered all applicable criteria, 
both old and new, from September 26, 2003, the preponderance 
of the evidence is against the claim for an evaluation in 
excess of 40 percent for lumbar disability from September 26, 
2006.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent prior to 
September 26, 2003, for service-connected low back pain, 
probably due to degenerative arthritis of the lumbar spine, 
is denied.

The appeal for an evaluation in excess of 40 percent from 
September 26, 2003, for service-connected low back pain, 
probably due to degenerative arthritis of the lumbar spine, 
is denied. 




